DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
Claim Objections
Claims 1, 15 are objected to because of the following informalities:  
For claims 1 and 15, “the first AWRs the second AWRs” appears to correctly be --the first AWRs and the second AWRs--.
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nosaka US 2020/0366272 in view of Mori et al. US 10,886,886 and Yen US 10,855,251.

	Nosaka (Figs. 1, 8) does not disclose each of the plurality of resonator branches including a first AWR and a second AWR that are coupled in series with one another; wherein the plurality of resonator branches are coupled in parallel with one another such that each of the first AWRs from among the plurality of resonator branches are coupled to one another and to the first terminal, and each of the second AWRs from among the plurality of resonator branches are coupled to one another and to the second terminal; wherein each respective one of the plurality of resonator branches has a selectively controlled resonant state; and each of the first AWRs the second AWRs from among the plurality of resonator branches comprises a 2-port contour mode resonator.

Yen discloses 2-port contour mode resonator (Figs. 1, 2; Col. 1 lines 64-65; Col. 4 lines 20-36).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made each filter branch with a first AWR coupled in series to a second AWR and the AWRs be 2-port contour mode resonators.  The modification is obvious because Mori provided an alternative filter branch to Nosaka that also use acoustic wave resonator (Col. 11 lines 57-61) to perform the same function of filtering branch, useable thereof; and Mori allows the use of other type of acoustic resonator (Col. 12 lines 7-10) and Yen provided an alternative acoustic resonator (Fig. 1; Col. 1 lines 64-65) to perform the same function as resonator, useable thereof.
2.	The AWR filter of claim 1, wherein each of the first AWRs and each of the second AWRs from among the plurality of resonator branches comprises a piezo micro-electromechanical system (MEMS) resonator having a first port and a second port formed from two interleaved and inter-digitated electrodes (Yen: items 112, 114) 
3.	The AWR filter of claim 2, wherein the first port of each of the first AWRs from among the plurality of resonator branches is coupled to the first terminal (Mori: Figs. 1A, 1B; e.g. the left-side ports of items 111, 113 to terminal 101), and wherein the second port of each of the second AWRs from among the plurality of resonator branches is coupled to the second terminal (Figs. 1A, 1B; e.g. the right-side ports of items 112, 114 to terminal 102).
4.	The AWR filter of claim 3, wherein the second port of each respective one of the first AWRs from among the plurality of resonator branches is coupled to the first port of each respective one of the second AWRs from among the plurality of resonator branches (Mori: Figs. 1A, 1B; e.g. the right-side ports of items 111, 113 are respectively coupled to the left-side ports of items 112, 114).
5.	The AWR filter of claim 4, wherein the second port of each respective one of the first AWRs from among the plurality of resonator branches is coupled directly to the first port of each respective one of the second AWRs from among the plurality of resonator branches (Mori: Figs. 1A, 1B; e.g. the right-side ports of items 111, 113 are respectively coupled directly to the left-side ports of items 112, 114).
6.	The combination discloses the invention as discussed above but does not disclose each of the plurality of resonator branches is formed as part of a single integrated chip.  However, having filters forming a single integrated chip is well-known and art recognized in the filter/communication art; at the time of the filing, it would have been obvious to one of ordinary skill in the art to have formed the resonator branches as part of a single integrated chip.  The modification is obvious because integrated chip is well-known and art recognized in the filter/communication art and that making integral is merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
7.	The AWR of claim 1, wherein each one of the plurality of resonator branches is associated with a different frequency band that represents a different portion of an operational pass-band of the AWR filter (Nosaka: Fig. 2; Mori: Figs. 1C-1E show the different bands, i.e. condition 1 or 2, for different frequency band).
8.	Nosaka discloses a programmable acoustic wave resonator (AWR) filter (Figs. 1, 8) comprising: a first terminal (T1); a second terminal (T2); and a plurality of resonator branches (top branch with FLT1, bottom branch with FLT2) coupled in parallel with one another, each branch includes AWRs ([0041], [0069]); wherein each respective one of the plurality of resonator branches represents a different quantized bandwidth (Fig. 2; PB2, PB3) that independently controlled resonant state ([0072], controlled with switches SW1-SW4) contributes to a different portion of an operational passband (PB1) of a filter response associated with the AWR filter; and wherein when each respective one of the plurality of resonator branches is in a resonant state, each different portion of the operational passband of the filter response associated with the AWR filter, which is represented by each respective one of the plurality of resonator branches, is combined to yield an entirely of the operational passband of the filter response associated with the AWR filter (Fig. 2, combined to be PB1).
	Nosaka (Figs. 1, 8) does not disclose  each of the plurality of resonator branches including a first AWR and a second AWR that are coupled in series with one another at a switchable port; wherein the plurality of resonator branches are coupled in parallel with one another such that each of the first AWRs from among the plurality of resonator branches are coupled to one another and to the first terminal, and each of the second AWRs from among the plurality of resonator branches are coupled to one another and to the second terminal; and wherein the switchable port associated with each respective one of the plurality of resonator branches is configured to enable independent control of a resonant state of each of the plurality of resonator branches; and each of the first AWRs the second AWRs from among the plurality of resonator branches comprises a 2-port contour mode resonator.
Mori teaches exemplary for a filter (Fig. 1), a plurality of resonator branches including a first AWR (111, 113) and a second AWR (112, 114) that are coupled in series with one another at a switchable port (N11, N12); wherein the plurality of resonator branches are coupled in parallel with one another such that each of the first AWRs from among the plurality of resonator branches are coupled to one another and to a first terminal (101), and each of the second AWRs from among the plurality of resonator branches are coupled to one another and to a second terminal (102); wherein each respective one of the plurality of resonator branches has a selectively controlled resonant state (with switches SW11, SW12).
Yen discloses 2-port contour mode resonator (Figs. 1, 2; Col. 1 lines 64-65; Col. 4 lines 20-36).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made each filter branch with a first AWR coupled in series to a second AWR at a switchable port, with the switchable port configured to enable independent control of a resonant state of the branch and the AWRs be 2-port contour mode resonators.  The modification is obvious because Mori provided an alternative filter branch to Nosaka that also use acoustic wave resonator (Col. 11 lines 57-61) to perform the same function of filtering branch, useable thereof; and Mori allows the use of other type of acoustic resonator (Col. 12 lines 7-10) and Yen provided an alternative acoustic resonator (Fig. 1; Col. 1 lines 64-65) to perform the same function as resonator, useable thereof.
9.	The programmable AWR filter of claim 8, wherein the switchable port associated with each respective one of the plurality of resonator branches is coupled to a respective switching component (Mori: SW11, SW12), each respective switching component being configured to selectively couple the respective switchable port to ground to turn that respective resonator branch on or off (Figs. 1A, 1B).
10.	The programmable AWR filter of claim 9, wherein each respective one of the plurality of resonator branches is turned on or off via each respective switching component to adjust a filter response of the AWR filter (Nosaka: Fig. 8; Mori: Figs. 1A-1E; the switches control the conditions which correspond to different frequency bands). 
11.	The programmable AWR filter of claim 9, wherein each respective switching component associated with each one of the plurality of resonator branches comprises an electronically-controllable transistor switch (Mori: Col. 12 lines 38-40; FET switch).
12.	The programmable AWR filter of claim 8, wherein each of the first AWRs and each of the second AWRs from among the plurality of resonator branches comprises a piezo micro-electromechanical system (MEMS) resonator having a first port and a second port formed from two interleaved and inter-digitated electrodes (Yen: items 112, 114) deposited on a first side of a piezoelectric material (108), and a ground electrode (110) formed on a second side of the piezoelectric material that is opposite to the first side.
13.	The programmable AWR filter of claim 12, wherein the first port of each of the first AWRs from among the plurality of resonator branches is coupled to the first terminal (Mori: Figs. 1A, 1B; e.g. the left-side ports of items 111, 113 to terminal 101), and wherein the second port of each of the second AWRs from among the plurality of resonator branches is coupled to the second terminal (Figs. 1A, 1B; e.g. the right-side ports of items 112, 114 to terminal 102).
14.	The combination discloses the invention as discussed above but does not disclose each of the plurality of resonator branches is formed as part of a single integrated chip.  However, having filters forming a single integrated chip is well-known and art recognized in the filter/communication art; at the time of the filing, it would have been obvious to one of ordinary skill in the art to have formed the resonator branches as part of a single integrated chip.  The modification is obvious because integrated chip is well-known and art recognized in the filter/communication art and that making integral is merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nosaka US 2020/0366272 in view of Mori et al. US 10,886,886, Yen US 10,855,251 and further in view of Nosaka US 2020/0144992.
15.	Nosaka discloses a programmable acoustic wave resonator (AWR) filter (Figs. 1, 8) comprising: a first terminal (T1); a second terminal (T2); and a plurality of resonator branches (top branch with FLT1, bottom branch with FLT2), each of the plurality of resonator branches coupled in parallel with one another; each branch includes AWRs ([0041], [0069]); wherein each respective one of the plurality of resonator branches represents a different quantized bandwidth (Fig. 2; PB2, PB3) that contributes to a different portion of an operational passband (PB1) of a filter response associated with the AWR filter; wherein each respective one of the plurality of resonator branches has a selectively controlled resonant state (e.g. Fig. 8 shows the branches can be selectively controlled with switches); and wherein when each respective one of the plurality of resonator branches is in a resonant state, each different portion of the operational passband of the filter response associated with the AWR filter, which is represented by each respective one of the plurality of resonator branches, is combined to yield an entirely of the operational passband of the filter response associated with the AWR filter (Fig. 2, combined to be PB1).
	Nosaka (Figs. 1, 8) does not disclose each of the plurality of resonator branches including a first AWR and a second AWR that are coupled in series with one another, each branch is selectively coupled to ground via a first set of switching components; wherein the plurality of resonator branches are coupled in parallel with one another such that each of the first AWRs from among the plurality of resonator branches are coupled to one another and to the first terminal, and each of the second AWRs from among the plurality of resonator branches are coupled to one another and to the second terminal; a plurality of shunt AWRs selectively coupled to ground via a second set of switching components; and each of the first AWRs the second AWRs from among the plurality of resonator branches and the plurality of shunt AWRs, comprises a 2-port contour mode resonator.
Mori teaches exemplary for a filter (Fig. 1), a plurality of resonator branches including a first AWR (111, 113) and a second AWR (112, 114) that are coupled in series with one another at a switchable port (N11, N12); wherein the plurality of resonator branches are coupled in parallel with one another such that each of the first AWRs from among the plurality of resonator branches are coupled to one another and to a first terminal (101), and each of the second AWRs from among the plurality of resonator branches are coupled to one another and to a second terminal (102); wherein each respective one of the plurality of resonator branches that selectively coupled to ground with a first set of switching components (SW11, SW12) to controlled resonant state; Mori also discloses a filter may include a plurality of shunt AWRs (Fig. 13A items 121p, 122p).
Yen discloses 2-port contour mode resonator (Figs. 1, 2; Col. 1 lines 64-65; Col. 4 lines 20-36).
	Nosaka (‘992) discloses filter (Figs. 1A, 1C, etc.) comprising shunt acoustic wave resonator (p1) configured to be selectively coupled to ground via a second set of switching component (SWp1).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made each filter branch with a first AWR coupled in series to a second AWR with a first set of switching components to ground to control of a resonant state of the branch, and including shunt AWRs selectively coupled to ground via a second set of switching component; and the AWRs and the shunt resonators be 2-port contour mode resonators.  The modification is obvious because Mori provided an alternative filter branch to Nosaka that also use acoustic wave resonator (Col. 11 lines 57-61) to perform the same function of filtering branch, useable thereof; and shunt AWRs with switching components to allow further tuning of the filter characteristics as taught by Nosaka (e.g. ‘992: [0109], Fig. 9, etc.); and Mori and Nosaka allow the use of other type of acoustic resonator (Mori: Col. 12 lines 7-10; Nosaka: [0093]) and Yen provided an alternative acoustic resonator (Fig. 1; Col. 1 lines 64-65) to perform the same function as resonator, useable thereof.
16.	The programmable AWR filter of claim 15, wherein each respective one of the plurality of resonator branches is turned on or off via respective switching components from among the first set of witching components to adjust a filter response of the AWR filter (Nosaka: Fig. 8; Mori: Figs. 1A-1E; the switches control the conditions which correspond to different frequency bands).
17.	The programmable AWR filter of claim 16, wherein each respective one of the plurality of shunt AWRs is turned on or off via respective switching components from among the second set of switching components to further adjust a filter response of the AWR filter (Nosaka ‘992: Fig. 1C).
18.	The programmable AWR filter of claim 17, wherein each respective one of the plurality of shunt AWRs is turned on or off via respective switching components from among the second set of switching components to further adjust the filter response of the AWR filter by adjusting different notch locations in the filter response (Nosaka ‘992: [0109], tune the attenuation pole).
19.	The programmable AWR filter of claim 15, wherein (i) each of the first AWRs and each of the second AWRs from among the plurality of resonator branches and (ii) each of the plurality of shunt AWRs comprises a piezo micro-electromechanical system (MEMS) resonator having a first port and a second port formed from two interleaved and inter-digitated electrodes (Yen: items 112, 114) deposited on a first side of a piezoelectric material (108), and a ground electrode (110) formed on a second side of the piezoelectric material that is opposite to the first side.
20.	The combination discloses the invention as discussed above but does not disclose each of the plurality of resonator branches is formed as part of a single integrated chip.  However, having filters forming a single integrated chip is well-known and art recognized in the filter/communication art; at the time of the filing, it would have been obvious to one of ordinary skill in the art to have formed the resonator branches as part of a single integrated chip.  The modification is obvious because integrated chip is well-known and art recognized in the filter/communication art and that making integral is merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Response to Arguments
Applicant’s amendments/arguments on “contour mode resonator” with respect to the rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yen US 10,855,251.
The previously cited references still remain relevant for their respective disclosures.  For example, Nosaka ‘272 discloses the plurality of resonator branches (Fig. 1); Mori ‘886 discloses each branch with first and second AWRs in series and the selective control state; Nosaka ‘992 on shunt resonators for further tuning.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument on “the CMR mode is advantageous … to significantly reduce the intrinsic capacitance” (Remark: Page 11), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843      

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843